DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claim 9 in the amendments filed 11/18/2021.

In light of the new grounds of rejection set forth below, the following action is made non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see page 5 of the remarks filed 11/18/2021, with respect to the objection to the specification as set forth in paragraph 5 of the action mailed 10/28/2021, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments, see page 5 of the remarks filed 11/18/2021, with respect to the objection to the numbering of claim 14 as set forth in paragraph 6 of the action mailed 10/28/2021, have been fully considered and are persuasive.  The objection to the claims has been withdrawn. 

Applicant’s arguments, see the claim amendments filed 11/18/2021, with respect to the rejection of claims 3-4, 6-11, 13 and 15 under 35 U.S.C. 112(b) as set forth in paragraphs 8-10 of the action mailed 10/28/2021, have been fully considered and are persuasive.  The objection to the claims has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 2, 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, it is unclear from the claim limitations what the Applicant is claiming as the invention as it is unclear if the grammage limitation applies to the adhesive and/or substrate, or the tape as a whole.  See the claim limitations of current claims 3-4.

Regarding claim 5, it is unclear from the claim limitations what the Applicant is claiming as the invention as it is unclear if the grammage limitation applies to the adhesive and substrate, or the tape as a whole.  See the claim limitations of current claims 3-4.

Regarding claim 13, it is unclear from the claim limitations what the Applicant is claiming as the invention as it is unclear if the “and mixtures thereof” applies to all the listed compounds or just to cotton or viscose.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 6, at least the limitation of “microencapsulated” does not further limit the powder form recited in independent claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 6-8, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove et al. (US 2013/0210305 A1) in view of Senkus et al. (US 6391429 B1).

Regarding claims 1, 6-8, 10-13 and 15, Cosgrove teaches an unbalanced woven adhesive tape (10) comprising an unbalanced woven fabric (100) (substrate strip, textile fabric of current claim 12) and an adhesive (200) on the warp dominant face (100b) of fabric (100) (coating of adhesive) for use as a wire harness tape for an automobile (para 0002, 0007; figure 1), which said fabric (100) contains warp and filling yarns made of, inter alia, polyamide (current claim 13) (para 0018) and which said adhesive (200) is, inter alia, polyisoprene (polyolefin of current claim 15) (para 0024).  Cosgrove also teaches that the warp and weft yarns and/or the adhesive comprise odor control agents (current claims 6-8) (para 0031).

Cosgrove is silent to the odor control agents in powder form (current claim 1), and to the agents comprising the materials recited in current claims 10-11.

However, Senkus teaches that powdered activated carbon is known for use in pads, etc. as a protection against odorous compounds (column 1, lines 24-36) as well as powdered zeolites (column 6, lines 49-54).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a 
See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a
known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the unbalanced woven fabric (100) and/or adhesive (200) with the presently claimed material(s) in a powdered form towards an unbalanced woven adhesive tape (10) having odor controlling properties, and thereby at the presently claimed invention from the disclosures of the prior art.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove et al. (US 2013/0210305 A1) in view of Senkus et al. (US 6391429 B1) and in further view of Okuyama (US 2014/0165844 A1).

Regarding claims 2-5, Cosgrove/Senkus teaches the unbalanced woven adhesive tape (10) comprising an unbalanced woven fabric (100) and an adhesive (200) on the warp dominant face (100b) of fabric (100) for use as a wire harness tape for an automobile as in the rejection of claims 1, 6-8, 10-13 and 15 set forth above.

In addition, Okuyama teaches an odor absorbing layer comprising an odor absorbing agent (abstract) such as, inter alia, zeolite, silica, active carbon, titanium dioxide and iron oxide, and that the agent(s) is present in amounts known in the art to achieve the desired effect (para 0034).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the unbalanced woven fabric (100) and/or adhesive (200) with the presently claimed material(s) in a powdered form, and in amounts identical to that presently claimed, towards an unbalanced woven adhesive tape (10) having the degree of odor controlling properties required of the prior art’s intended application as in the present invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/12/2022